IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 751
                                          :
DESIGNATION OF CHAIR AND VICE-            : SUPREME COURT RULES
CHAIR OF THE JUVENILE COURT               :
PROCEDURAL RULES COMMITTEE                :




                                        ORDER


PER CURIAM


         AND NOW, this 16th day of November, 2017, the Honorable Jennifer R. Sletvold

is hereby designated as Chair, and the Honorable R. Stephen Barrett is designated as

Vice-Chair, of the Juvenile Court Procedural Rules Committee, commencing February

1, 2018.